DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by the applicant on August 11, 2022.
Claims 1-10 have been cancelled.
Claims 11-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The underwater vehicle with variable configuration as claimed is not shown or suggested in the prior art because of the use of a vehicle which is comprised of a hull that is defined by at least four elongated elements that are mutually articulated by means of joints with actuating means, and at least one thruster that is associated with each of said elements, where said hull forms a closed polygonal structure having at least two characteristic configurations, one configuration having an elongated shape, and the other configuration having an expanded shape.
The prior art as disclosed by Diez-Garias et al. (EP 3,145,735 B1) shows the use of an unmanned underwater vehicle with at least one hull, at least four elongated elements for defining said hull, and at least one thruster that is associated with each of said elements for moving said vehicle.  Stevens (US 4,502,407) discloses an underwater vehicle with at least one hull, a plurality of thrusters, and at least four elongated elements that are arranged in articulated pairs and connected by joints.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 16, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617